Case: 15-10613   Date Filed: 09/04/2015   Page: 1 of 9


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-10613
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:14-cv-00890-RWS



WILLIAM M. MCCAVEY,

                                                            Plaintiff-Appellant,

                                 versus

MARSHA DEBRA GOLD,
GARY MARKWELL & PC,
GEORGIA LORD,
Staff Attorney,
CYNTHIA D. WRIGHT,
Past Chief Judge,
JUDGE GAIL S. TUSAN, et al.,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (September 4, 2015)
                Case: 15-10613       Date Filed: 09/04/2015      Page: 2 of 9




Before MARCUS, WILSON, and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

       William M. McCavey, proceeding pro se, appeals the district court’s

dismissal of his complaint filed against nine defendants involved in varying

degrees with his state divorce action, asserting claims under 42 U.S.C. § 1983 and

Georgia state law. 1

       On appeal, McCavey argues that the district court erred in dismissing his

complaint for lack of subject matter jurisdiction and abused its discretion in not

allowing him to file his amended complaint prior to doing so. However, after

reviewing the record on appeal and the parties’ arguments, we find that McCavey’s

action was properly dismissed. As the district court concluded, “42 U.S.C. § 1983

is not an appropriate device for obtaining collateral review of state court

judgments, as [McCavey] seeks to do here.”

       McCavey also argues that the district court’s grant of appellee Gold’s

motion for Federal Rule of Civil Procedure 11 sanctions was inappropriate.

       1
         The defendants include Marsha Debra Gold, the guardian ad litem during the divorce
case; “Gary Markwell & PC,” who represented McCavey’s ex-spouse in the divorce; then-Chief
Judge Cynthia D. Wright of the Fulton County Superior Court; Judge Bensonetta Tipton Lane,
who presided over McCavey’s divorce case in Fulton County Superior Court; Georgia Lord,
then-law clerk to Judge Lane; Judge Gail S. Tusan of the Fulton County Superior Court, who
ruled on a mandamus petition filed by McCavey during his divorce case; John Eaves, Chairman
of the Fulton County Commission; Charles L. Ruffin, then-President of the State Bar of Georgia;
and Dr. Howard Drutman of Atlanta Behavioral Consultants, who was the custody evaluator
during the divorce case, and Dr. Drutman’s insurer (collectively, Appellees).
                                               2
                Case: 15-10613       Date Filed: 09/04/2015      Page: 3 of 9


Because the district court’s order granting Gold’s sanctions motion was not final,

we do not have jurisdiction to consider it, and we dismiss McCavey’s appeal of the

same.

        Additionally, appellee Gold filed a motion in this court for just damages and

double costs under Federal Rule of Appellate Procedure 38, but we find that

McCavey’s pro se appeal is not so frivolous and devoid of merit as to warrant

sanctions. Accordingly, we deny Gold’s request for Rule 38 sanctions.

                                              I.

        We review dismissals for lack of subject matter jurisdiction de novo,

viewing the facts in the light most favorable to the plaintiff. Parise v. Delta

Airlines, Inc., 141 F.3d 1463, 1465 (11th Cir. 1998). “The burden for establishing

federal subject matter jurisdiction rests with the party bringing the claim.” Sweet

Pea Marine, Ltd. v. APJ Marine, Inc., 411 F.3d 1242, 1247 (11th Cir. 2005).

        The district court dismissed McCavey’s action for lack of subject matter

jurisdiction based on its application of the Rooker-Feldman doctrine, 2 which

provides that “federal district courts generally lack jurisdiction to review a final

state court decision.” See Doe v. Florida Bar, 630 F.3d 1336, 1340 (11th Cir.

2011); see also Lance v. Dennis, 546 U.S. 459, 463, 126 S. Ct. 1198, 1201 (2006)

        2
         The Rooker-Feldman doctrine derives from Rooker v. Fidelity Trust Co., 263 U.S. 413,
44 S. Ct. 149 (1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103
S. Ct. 1303 (1983). We review a district court’s application of the Rooker-Feldman doctrine de
novo. Lozman v. City of Riviera Beach, 713 F.3d 1066, 1069 (11th Cir. 2013).
                                              3
              Case: 15-10613     Date Filed: 09/04/2015    Page: 4 of 9


(per curiam) (noting that, under the doctrine, “lower federal courts are precluded

from exercising appellate jurisdiction over final state-court judgments”).

      The doctrine precludes jurisdiction in “‘cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and

rejection of those judgments.’” Alvarez v. Att’y Gen. of Fla., 679 F.3d 1257, 1262

(11th Cir. 2012) (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.
280, 284, 125 S. Ct. 1517, 1521–22 (2005)). It applies when issues presented to

the district court are “inextricably intertwined with the state court judgment so that

(1) the success of the federal claim would effectively nullify the state court

judgment, or that (2) the federal claim would succeed only to the extent that the

state court wrongly decided the issues.” Id. at 1262–63 (internal quotation marks

omitted).

      As an initial matter, the district court did not dismiss McCavey’s complaint

without allowing him to amend it, as it reviewed the amended complaint and

dismissed it for the same reasons as the first complaint. Next, the district court did

not err in dismissing McCavey’s complaint for lack of subject matter jurisdiction

in light of the Rooker-Feldman doctrine, because McCavey was a state court loser

and his complaint was inextricably intertwined with the state decision in his

divorce proceeding. See id. The state court proceedings had ended: McCavey


                                          4
              Case: 15-10613      Date Filed: 09/04/2015   Page: 5 of 9


filed the present complaint almost two years after the state court issued its

judgment in his divorce action. See Nicholson v. Shafe, 558 F.3d 1266, 1275 (11th

Cir. 2009) (“[I]f a lower state court issues a judgment and the losing party allows

the time for appeal to expire, then the state proceedings have ended.” (internal

quotation marks omitted)). And McCavey is, in effect, seeking “review and

rejection of the state court judgment.” See Alvarez, 679 F.3d at 1263. By arguing

that the defendants in this action, who were involved or allegedly involved in the

divorce decision, acted improperly in relation to that decision, McCavey was a

“state court loser” seeking redress for injuries incurred during and as a result of the

divorce judgment. See id.

      McCavey’s civil rights and state claims were inextricably intertwined with

the state divorce decision, because “the federal claim would succeed only to the

extent that the state court wrongly decided the issues.” See id. at 1262 (internal

quotation marks omitted). We agree with the district court’s characterization of

McCavey’s contention: that, in essence, the state divorce judgment was improperly

rendered. While he did not expressly or directly attack the divorce judgment, his

claims for damages against the Appellees are based on their actions in relation to

his divorce proceeding. McCavey would only be entitled to damages from the

alleged wrongs to the extent that the state court wrongly decided the issues

presented in the divorce case. See id. And McCavey’s amended complaint did not


                                           5
              Case: 15-10613     Date Filed: 09/04/2015   Page: 6 of 9


cure this deficiency. The few added allegations did not prevent the application of

Rooker-Feldman because these allegations were also based on the Appellees’

actions during his state court divorce proceeding and, therefore, were inextricably

intertwined as discussed previously. See id.

      Furthermore, McCavey’s argument that he could not have reasonably raised

his issues in state court proceedings fails. See Wood v. Orange Cnty., 715 F.2d
1543, 1546–47 (11th Cir. 1983) (noting that the Rooker-Feldman doctrine only

precludes federal court review of federal claims that the plaintiff had a reasonable

opportunity to raise in an earlier state proceeding). As shown by his filing of

objections during his divorce action, he could have reasonably raised issues

concerning the actions of certain Appellees during the course of that proceeding.

      He could also have raised issues concerning the state court’s alleged biases

on appeal, rather than determining that such an appeal would be “futile.” Although

his allegations did not involve issues relating to the divorce judgment (such as

amount of alimony and custody), they did relate to the structure and nature of the

divorce proceedings, which are relevant to raise during the trial and on appeal. See

Casale v. Tillman, 558 F.3d 1258, 1261 (11th Cir. 2009) (“If [the appellant]

believed the state court’s result was based on a legal error, the proper response was

the same one open to all litigants who are unhappy with the judgment of a trial

court: direct appeal. We are not a clearinghouse for . . . overstock arguments; if he


                                          6
               Case: 15-10613     Date Filed: 09/04/2015    Page: 7 of 9


did not offer them to the state courts—or if the state courts did not buy them—he

cannot unload them by attempting to sell them to us.”).

      Accordingly, we affirm the district court’s dismissal of his complaint.

                                          II.

      Next, we conclude that we do not have jurisdiction over the appeal of the

district court’s order granting appellee Gold’s motion for sanctions pursuant to

Federal Rule of Civil Procedure 11. We have an obligation to review sua sponte

whether we have jurisdiction at any point in the appellate process. Reaves v. Sec’y,

Fla. Dep’t of Corr., 717 F.3d 886, 905 (11th Cir. 2013). We only have jurisdiction

over appeals from “final decisions” of the district courts. See 28 U.S.C. § 1291. A

sanction order that awards attorney’s fees but does not determine the amount of

those fees is not final. Santini v. Cleveland Clinic Fla., 232 F.3d 823, 825 n.1

(11th Cir. 2000) (per curiam).

      The district court’s order granting Gold’s motion for Rule 11 sanctions did

not include the amount of attorney’s fees. McCavey filed his notice of appeal

before the district court entered its order setting the amount of those fees.

Therefore, the sanction order was not final as of the date McCavey filed his notice

of appeal. While the district court did issue a final order and judgment concerning

sanctions, McCavey did not appeal it, nor did he attempt to amend his notice of




                                           7
              Case: 15-10613     Date Filed: 09/04/2015   Page: 8 of 9


appeal. Therefore, we do not have jurisdiction over McCavey’s appeal of the order

granting Rule 11 sanctions, and we dismiss his appeal as to that order.

                                        III.

      After McCavey and Gold submitted their initial briefs on appeal, Gold filed

a motion for just damages and double costs under Federal Rule of Appellate

Procedure 38. Gold asserts that this appeal is frivolous and that McCavey knew

the appeal was frivolous after sanctions were imposed against him by the district

court under Rule 11. However, McCavey’s issue on appeal—a challenge to the

district court’s application of Rooker-Feldman—is not sufficiently frivolous to

impose sanctions on a pro se litigant. See Woods v. I.R.S., 3 F.3d 403, 404 (11th

Cir. 1993) (per curiam) (noting our reluctance to impose sanctions against a pro se

litigant even in a clearly frivolous appeal). Even though McCavey may not have

strong arguments, his arguments are not as patently frivolous in the face of

established law and “utterly devoid of merit” as in the cases in which this court has

sanctioned pro se parties. Cf. Bonfiglio v. Nugent, 986 F.2d 1391, 1393–94 (11th

Cir. 1993); Stoecklin v. C.I.R., 865 F.2d 1221, 1226 (11th Cir. 1989). Furthermore,

McCavey has not advanced any arguments on appeal that we have repeatedly held

to be frivolous and worthy of sanctions. See, e.g., United States v. Morse, 532 F.3d
1130, 1132–33 (11th Cir. 2008) (per curiam). Accordingly, Gold’s motion for just

damages and double costs pursuant to Rule 38 is hereby denied.


                                          8
              Case: 15-10613     Date Filed: 09/04/2015   Page: 9 of 9


                                         IV.

      After review of the record and consideration of the parties’ arguments, we

affirm the district court’s dismissal of McCavey’s suit for lack of subject matter

jurisdiction. We dismiss McCavey’s appeal with regard to the district court’s order

granting sanctions, and we deny Gold’s motion for sanctions.

      AFFIRMED IN PART, DISMISSED IN PART, MOTION DENIED.




                                          9